Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 1 of 10 PageID #: 13

                                                                                                    FILED
                                     UNITED STATES DISTRCT COURT
                                     EASTERN DISTRCT OF MISSOURI                                 SEP - 8 2021
                                          EASTERN DIVISION .                                   U. S. DISTRICT COURT
                                                                                             EASTERN DISTRICT OF MO
                                                                                                      ST. LOUIS

     UNITED STATES OF AMERICA,                               )
                                                             )
             Plaintiff,                                      )
                                                             )
                                                             )
     V.
                                                             )
                                                                     4:21CR00500 SRC/NCC
                                                             )
     RONALD SCOTT MILLER,                                    )
                                                             )
             Defendant.                                      )


                                                INDICTMENT

     The Grand Jury charges that:

                                           COUNTS ONE-FOUR
                                        (Wire Fraud: 18 U.S.C. § 1343)

I.           Introduction

             At all times material to this Indictment, unless otherwise specified below:

             1.      S.F.C. was a small business located in St. Louis County, Missouri, within the

     Eastern District of Missouri. S.F.C.'s business involved selling and installing floor coverings. To

     install floor coverings for their commercial and residential customers, S.F.C. at times employed

     between 35 and 45 installers. S.F.C. also employed personnel to manage the offices.

             2.      Defendant RONALD SCOTT MILLER was employed by S.F.C. as the

     Warehouse and Labor Supervisor. As the Warehouse and Labor Supervisor at S.F.C., Defendant's

     responsibilities included directly supervising S.F.C. 's installers, scheduling weekly shifts for

     S .F.C.' s installers, and drafting weekly time sheets for S .F. C.' s installers. Defendant also had the

     authority to hire flooring installers.

                                                        1
 Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 2 of 10 PageID #: 14


             3.      For each week, Defendant would draft a timesheet for S.F.C. 's installers, and

      Defendant would include in that weekly timesheet precisely how many hours each installer worked

  ·during each day.

             4.      As the Warehouse and Labor Supervisor at S.F.C., Defendant also had the authority

      to purchase any items that were necessary to complete S.F.C.'s floor covering installation projects.

      When Defendant purchased items that were necessary to complete S.F.C.'s floor covering

      installation projects, he would either pay for the items and seek reimbursement from S.F.C., or

      Defendant would use S.F.C. ' s company-owned Chase credit cards. Defendant only had

      authorization to use S.F.C. ' s company-owned Chase credit cards to purchase items that were

      necessary to complete S.F.C.' s floor covering installation projects.

             5.      Defendant received an annual salary from S.F.C., and he was not authorized to

      receive bonus or commission payments.

II.          The Scheme to Defraud

             6.      Beginning by at least on or about March 27, 2014, and continuing through at least

      on or about September 29, 2020, in the Eastern District of Missouri, and elsewhere, the defendant,

  . RONALD SCOTT MILLER, with the intent to defraud, devised and intended to devise a scheme

      and artifice to defraud S.F.C. and to obtain money and property from the S.F.C. by means of

      material false and fraudulent pretenses, representations, and promises, as described further herein.

             A.      Defendant Fraudulently Drafted and Submitted False Weekly Timesheets

                     Reflecting Work That Employees Did Not Perform.

             7.      It was part of the scheme and artifice to defraud that Defendant fraudulently and

  falsely listed on numerous weekly timesheets that Defendant, his partner (G.C.), and his son (B.M.)

  performed work that they did not, in fact, perform. After Defendant drafted the fraudulent weekly

                                                       2
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 3 of 10 PageID #: 15


 timesheets reflecting work that was not performed, Defendant provided those fraudulent weekly

 timesheets to another S.F.C. employee, who then sent the fraudulent information included in the

 weekly timesheets to a payroll processor via interstate wire transmission. After S.F.C.'s payroll

 processor received the fraudulent information included in the weekly timesheets, the payroll

 processor either provided S.F.C. with physical employee paychecks, or the payroll processor

 facilitated direct deposits of payments into S.F.C.'s employees' bank accounts.

                i.         Defendant Fraudulently Represented that G.C. Worked as a Flooring

                           Installer for S.F.C. When G.C. Never Actually Worked for S.F.C.

         8.     It was part of the scheme and artifice to defraud that Defendant fraudulently and

 falsely listed on weekly timesheets that his partner, G.C., worked for S.F.C. as an installer. On

 numerous weekly timesheets, Defendant wrote G.C. ' s name, indicating that G.C. worked as an

 installer for S.F.C. , and Defendant also listed the number of hours that G.C. purportedly worked

 per week- all without G.C.'s knowledge or permission. In truth and fact, G.C. never worked for

 S.F.C. in any capacity.

        9.      It was further part of the scheme and artifice to defraud that, after S.F.C. received

 employee paychecks back from its payroll processor, Defendant collected G.C. ' s paychecks from

 S.F.C. ' s main office. After collecting G.C. ' s paychecks, Defendant forged G.C. 's signature on the

paychecks' endorsement lines, and then Defendant deposited the paychecks made out to G.C. into

Defendant's personal bank account with Scott Credit Union (account number ending in 0643).

Defendant took all of these actions without authorization from S.F.C. and without G.C.'s

knowledge or permission. In total, Defendant defrauded S.F.C. out of at least $74,214.49 as part

of his fraudulent use of G.C. as a phantom employee.




                                                   3
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 4 of 10 PageID #: 16


                u.      Defendant Fraudulently Drafted and Submitted Weekly Timesheets

                        Reflecting Work That B.M. Did Not Perform.

         10.    It was further part of the scheme and artifice to defraud that Defendant falsified the

 nature and scope of his son's (B.M.) work at S.F.C. On numerous weekly timesheets, Defendant

 fraudulently and falsely inflated the hours worked by B.M., and-at times- Defendant completely

 fabricated the hours that B.M. worked during a pay period. For those fraudulent weekly timesheets

 where Defendant represented that B.M. performed work that B.M. did not perform, Defendant

 listed the number of hours that B .M. purportedly worked per week-all without B .M.' s knowledge

 or permission. In truth and fact, B.M. did not perform all of the work reflected in Defendant's

 fraudulent weekly timesheets.

        11.     It was further part of the scheme and artifice to defraud that S.F.C.'s payroll

 processor facilitated direct deposit payments based on Defendant's fraudulent weekly timesheet

 submissions. When S.F.C.'s payroll processor facilitated direct deposit payments based on

 Defendant's fraudulent weekly timesheet submissions, S.F.C. 's funds were initially deposited into

 B.M. 's personal bank account with Scott Credit Union (account number ending in 4573) until on

 or about July 25, 2019. After funds from S .F.C. were transferred into B .M. 's personal bank account

 with Scott Credit Union (account number ending in 4573), Defendant would often transfer the

 majority of those funds into his personal bank account with Scott Credit Union (account number

 ending in 0643). Around on or about July 25, 2019, Defendant requested that B.M.'s earnings be

 deposited into Defendant's personal bank account with Scott Credit Union (account number

 ending in 0643). Thereafter, from on or about August 1, 2019, until on or about September 10,

 2020, Defendant's personal bank account with Scott Credit Union (account number ending in




                                                  4
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 5 of 10 PageID #: 17


 0643) received the direct deposit payments based on Defendant's fraudulent weekly timesheet

 submissions.

                iii.   Defendant Fraudulently Drafted and Submitted Weekly Timesheets

                       Reflecting Work That He Did Not Perform.

        12.     It was further part of the scheme and artifice to defraud that Defendant fraudulently

 and falsely listed on numerous weekly timesheets that he performed work at flooring installation

 projects that he did not, in fact, perform. After S.F.C. ' s payroll processor received the false

 information on Defendant' s fraudulent timesheets, the payroll processor then facilitated direct

 deposit payments into Defendant's personal bank account with Scott Credit Union (account

 number ending in 0643).

        B.      Defendant Submitted Fraudulent Invoices and Altered Receipts So That

                S.F.C. Would Pay Him Money That He Was Not Entitled to Receive.

        13 .    It was further part of the scheme and artifice to defraud that Defendant submitted

 fraudulent invoices to S.F.C. purportedly for necessary flooring supply or repair purchases that he

 made from companies named Mid-West Diamond (a/k:/a Mid-West Diamond Tool) and Cameran

 Tool Service (a/k/a Cameran Services, Cameron Services). In truth and fact, Mid-West Diamond

 and Cameran Tool Service were fictitious companies created by Defendant. Indeed, the addresses

 listed on those fraudulent invoices did not belong to any company. For both fictitious companies

 (Mid-West Diamond and Cameran Tool Service), Defendant created accounts with Square, Inc.,

 both of which were linked to Defendant's personal bank account with Scott Credit Union (account

 number ending in 0643). After creating the Square, Inc. accounts for Mid-West Diamond and

 Cameran Tool Service, Defendant regularly used S.F.C. ' s company-owned Chase credit cards to

 send payments to the Square Inc. accounts that he created for Mid-West Diamond and Cameran

                                                 5
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 6 of 10 PageID #: 18


 Tool Service. To justify the payments from S.F.C.'s company-owned Chase credit cards to the

 Square Inc. accounts for Defendant' s fictitious companies, Defendant would submit fraudulent

 invoices purportedly from the companies. In addition to using S.F.C. ' s company-owned Chase

 credit cards to send payments to his fictitious companies' Square Inc. accounts, Defendant also

 sought reimbursements from S.F.C. for purchases that he purportedly made from Mid-West

 Diamond and Cameran Tool Service. In response to Defendant's requests for reimbursement,

 S.F.C. would write Defendant checks for the amounts that Defendant purportedly paid to Mid-

 West Diamond and Cameran Tool Service. During this scheme, Defendant never disclosed to

 S.F.C. owners that Defendant controlled these fictitious companies.

        14.     It was further part of the scheme and artifice to defraud that Defendant submitted

 to S.F.C. for reimbursement altered receipts for purchases purportedly for necessary supplies or

 equipment that he made from existing companies, including M.A.P. and B.I.E. Before submitting

 the altered receipts to S.F.C. for reimbursement, Defendant made purchases at existing companies,

 such as M.A.P. and B.I.E., using his Capital One credit card (account number ending in 8959), and

 then Defendant retained the receipts from those purchases. Defendant altered the amounts listed

 on those receipts by including a substantially higher dollar amount for each purchase. After

 inflating the dollar amounts on the receipts, Defendant submitted the fraudulent receipts to S.F.C.

for reimbursement. S.F.C. then paid Defendant via check the amount that Defendant claimed to-

 but did not- spend on necessary supplies or equipment.

        15.     From at least on or about March 27, 2014, and continuing through at least on or

about September 29, 2020, Defendant defrauded S.F.C. out of at least $300,000 by the means

described above.




                                                 6
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 7 of 10 PageID #: 19


 III.    Wire Transmissions

                                            COUNT ONE

         16.    Each of the allegations of Paragraphs 1 through 15 of this Indictment is hereby

 incorporated by reference as if fully set forth herein.

         17.    On or about September 14, 2016, within the Eastern District of Missouri, and

 elsewhere, for the purpose of executing the above-described scheme and artifice to defraud and

 obtain money and property by means of false and fraudulent pretenses, representations and

 promises and for the purpose of executing the same,

                                   RONALD SCOTT MILLER,

the defendant herein, did knowingly cause to be transmitted by means of wire communication in

 and affecting interstate commerce, certain writings, signs, signals, pictures, or sounds, including

an electronic message containing G.C.'s weekly timesheet information to S.F.C.'s payroll

processor that an S .F. C. employee submitted from the Eastern District of Missouri through S .F. C. 's

payroll processor's out of state server.

        All in violation of Title 18, United States Code, Section 1343.

                                           COUNT TWO

        18.     Each of the allegations of Paragraphs 1 through 17 of this Indictment is hereby

incorporated by reference as if fully set forth herein.

        19.     On or about May 11, 2018, within the Eastern District of Missouri, and elsewhere,

for the purpose of executing the above-described scheme and artifice to defraud and obtain money

and property by means of false and fraudulent pretenses, representations and promises and for the

purpose of executing the same,

                                   RONALD SCOTT MILLER,

                                                   7
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 8 of 10 PageID #: 20


 the defendant herein, did knowingly cause to be transmitted by means of wire communication in

 and affecting interstate commerce, certain writings, signs, signals, pictures, or sounds, including

 an interstate, electronic transfer of $1 ,609.69 from S.F.C.'s company-owned Chase credit card

 (account number ending in 2170) to a Square Inc. account controlled by Defendant, which

 Defendant justified by submitting to S.F.C. a fraudulent invoice from a fictitious company named

 Mid-West Diamond.

        All in violation of Title 18, United States Code, Section 1343.

                                          COUNT THREE

        20.     Each of the allegations of Paragraphs 1 through 19 of this Indictment is hereby

 incorporated by reference as if fully set forth herein.

        21.     On or about May 16, 2018, within the Eastern District of Missouri, and elsewhere,

 for the purpose of executing the above-described scheme and artifice to defraud and obtain money

 and property by means of false and fraudulent pretenses, representations and promises and for the

 purpose of executing the same,

                                   RONALD SCOTT MILLER,

 the defendant herein, did knowingly cause to be transmitted by means of wire communication in

 and affecting interstate commerce, certain writings, signs, signals, pictures, or sounds, including

 an interstate, electronic transfer of $1,181.12 from S.F.C.'s company-owned Chase credit card

 (account number ending in 21 70) to a Square Inc. account controlled by Defendant, which

 Defendant justified by submitting to S.F.C. a fraudulent invoice from a fictitious company named

 Cameran Tool Service.

        All in violation of Title 18, United States Code, Section 1343.

                                           COUNT FOUR

                                                   8
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 9 of 10 PageID #: 21


         22.     Each of the allegations of Paragraphs 1 through 21 of this Indictment is hereby

 incorporated by reference as if fully set forth herein.

         23.     On or about November 7, 2018, within the Eastern District of Missouri, and

 elsewhere, for the purpose of executing the above-described scheme and artifice to defraud and

 obtain money and property by means of false and fraudulent pretenses, representations and

 promises and for the purpose of executing the same,

                                    RONALD SCOTT MILLER,

 the defendant herein, did knowingly cause to be transmitted by means of wire communication in

 and affecting interstate commerce, certain writings, signs, signals, pictures, or sounds, including

 an electronic message containing B.M.'s weekly timesheet information to S.F.C.'s payroll

 processor that an S.F. C. employee submitted from the Eastern District of Missouri through S .F.C. 's

 payroll processor' s out of state server.

         All in violation of Title 18, United States Code, Section 1343 .

                                         COUNT FIVE
                          (Aggravated Identity Theft: 18 U.S.C. § 1028A)

         24.     Each of the allegations of Paragraphs 1 through 23 of this Indictment is hereby

 incorporated by reference as if fully set forth herein.

         25 .    On or about September 13, 2016, within the Eastern District of Missouri, the

 defendant,

                                    RONALD SCOTT MILLER,

 did knowingly use, without lawful authority, a means of identification of another person, to wit,

 the name of G.C., during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c),

 to wit, wire fraud, in violation of 18 U.S.C. § 1343, knowing that the means of identification

 belonged to another actual person, in that Defendant wrote G.C.'s name on S.F.C.'s weekly
                                                   9
Case: 4:21-cr-00500-SRC-NCC Doc. #: 2 Filed: 09/08/21 Page: 10 of 10 PageID #: 22


  timesheet in order to collect money from S.F.C. for work that G.C. did not perform.

         All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                   FORFEITURE ALLEGATION

         The United States Attorney further alleges there is probable cause that:

         1.      Pursuant to Title 18, United States Code, Sections 982(a)(2), upon conviction of an

  offense in violation of Title 18, United States Code, Section 1343, as set forth in Counts One -

  Four, the defendant shall forfeit to the United States of America any property constituting, or

  derived from, any proceeds obtained, directly or indirectly, as a result of such violation. Subject to

  forfeiture is a sum of money equal to the total value of any property, real or personal, constituting

  or derived from any proceeds traceable to such violation, which is at least $300,000.

         2.      If any of the property described above, as a result of any act or omission of the

  defendant:

                 a.      cannot be located upon the exercise of due diligence;
                 b.      has been transferred or sold to, or deposited with, a third party;
                 c.      has been placed beyond the jurisdiction of the court;
                 d.      has been substantially diminished in value; or
                 e.      has been commingled with other property which cannot be divided without
                         difficulty,

  the United States of America will be entitled to the forfeiture of substitute property pursuant to

  Title 21, United States Code, Section 853(p).

  Dated: - - - - - - -                                  A TRUE BILL.


                                                        FOREPERSON

 SAYLER A. FLEMING
 United States Attorney


 Derek J. Wiseman, #67257MO
 Assistant United States Attorney
                                                   10
